             Case 2:18-cv-00565-RSL Document 113 Filed 04/09/21 Page 1 of 3




 1                                                             The Honorable Robert S. Lasnik
 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     DONNA REED, individually and on behalf of   Case No. 18-cv-00565-RSL
 8
     all others similarly situated,
 9                                               DECLARATION OF TODD LOGAN IN
                          Plaintiff,             SUPPORT OF PLAINTIFF’S MOTION
10                                               FOR CLASS CERTIFICATION AND
            v.                                   FOR PRELIMINARY INJUNCTION
11

12   SCIENTIFIC GAMES CORP., a Nevada
     corporation.
13

14                        Defendant.

15

16

17

18

19
20

21

22

23

24

25

26
27

                                                                       EDELSON PC
      DECLARATION OF TODD LOGAN                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-565 - i                               Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00565-RSL Document 113 Filed 04/09/21 Page 2 of 3




 1   Pursuant to 28 U.S.C. § 1746, I declare and state as follows:

 2          1.      I am an attorney at Edelson PC, which has been retained to represent Plaintiff

 3   Donna Reed in the above-captioned matter. I am entering this declaration in support of Plaintiff’s

 4   Motion for Class Certification and for Preliminary Injunction (the “Motion”).

 5          2.      I have personal knowledge of the matters stated herein and, if called upon, I could

 6   and would competently testify thereto.

 7          3.      Pursuant to FRE 1006, “Figure 1” in the Motion summarizes and charts data

 8   produced by Apple Inc. pursuant to a subpoena produced by Plaintiff.

 9          4.      Enclosed as Exhibit 1, lodged with the Court via FedEx on USB Drive #1, and

10   filed under seal, is a true and accurate copy of data Apple Inc. produced pursuant to a subpoena

11   issued out of this case as “APL-FIFE_00001475,” which for ease of reference I entitled “Apple

12   Data Production.” Based on representations from Apple, I understand the production to

13   constitute Jackpot Party Casino and Gold Fish Casino purchases made on iOS devices associated

14   with Washington accounts between approximately June 2014 and May 2020.

15          5.      Enclosed as Exhibit 2 is a true and accurate copy of the 2020 Form 10-K that

16   Scientific Games Corp. filed with the U.S. Securities and Exchange Commission on March 1,

17   2021, which is also available at https://bit.ly/3kMFLoE.

18          6.      Enclosed as Exhibit 3 is a true and accurate copy of Amendment No. 3 to Form

19   S-1 that SciPlay Corp. filed with the Securities and Exchange Commission on April 29, 2019,
20   which is also available at https://bit.ly/39Ul71F.

21          7.      Enclosed as Exhibit 4 is a true and accurate copy of the 2019 Form 10-K that

22   SciPlay Corp. filed with the U.S. Securities and Exchange Commission on February 28, 2020,

23   which is also available at https://bit.ly/2NMLM8P.

24          8.      Enclosed as Exhibit 5 is an iPad containing current versions of Defendant’s social

25   casino games, entitled “iPad containing Defendant’s social casino games.” The iPad is lodged

26   with the Court via FedEx.
27

                                                                                  EDELSON PC
      DECLARATION OF TODD LOGAN                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-565 - 1                                          Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00565-RSL Document 113 Filed 04/09/21 Page 3 of 3




 1          9.      Figure 3 to Dkt. 78 is a true and accurate copy of a partial screenshot taken from

 2   within Jackpot Party Casino.

 3          10.     Figure 2 to Dkt. 78 is a true and accurate copy of a partial screenshot taken from

 4   within Jackpot Party Casino.

 5          11.     Figure 1 to Dkt. 78 is a true and accurate copy of a partial screenshot taken from

 6   within Jackpot Party Casino.

 7          12.     Edelson PC has no financial stake in the Defendant nor any connections to

 8   particular class members that might cause the firm to privilege certain members over others.

 9          13.     In 2020, Google and Apple produced certain transaction information responsive

10   to subpoenas issued out of this case. Upon filing of Plaintiff’s motion for class certification and a

11   preliminary injunction, Plaintiff intends to serve new subpoenas to Google, Apple, Facebook,

12   and Amazon. Based on prior experience in related litigation, Plaintiff’s counsel anticipates that

13   responsive documents will substantiate all at-issue losses.

14          14.     Attached hereto as Exhibit 6 is a true and accurate copy of a screenshot of a pop-

15   up window that I understand Defendant began displaying to Jackpot Party Casino players

16   starting in 2020.

17          15.     Attached hereto as Exhibit 7 is a true and accurate copy of a letter Natasha Dow

18   Schüll sent to the Washington State Gambling Commission, entitled “Letter from Professor

19   Natasha Dow Schüll.”
20

21          I declare under penalty of perjury that the foregoing is true and correct.

22

23          Executed on April 9, 2021 at Honolulu, Hawaii.

24

25                                                         /s/ Todd Logan

26
27

                                                                                  EDELSON PC
      DECLARATION OF TODD LOGAN                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-565 - 2                                          Tel: 312.589.6370 • Fax: 312.589.6378
